                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                5:16-cv-24-MOC-DSC

GLENDA WESTMORELEAND,               )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
TWC ADMINISTRATION LLC,             )                          ORDER
 d/b/a TIME WARNER CABLE,           )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney Fees and Costs,

based on fees incurred in prosecuting Plaintiff’s age discrimination claim in this Court. (Doc.

No. 104).

       I.      BACKGROUND

       Plaintiff Glenda Westmoreland filed this action against her former employer Defendant

Time Warner Cable, alleging, among other things, that she was fired based on her race in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et. seq., and under 42

U.S.C. § 1981, and based on her age, in violation of the Age Discrimination in Employment Act

of 1967, 29 U.S.C. § 621 et seq. This Court denied summary judgment as to both of Plaintiff’s

claims on September 5, 2017. (Doc. No. 33).

       During trial and before the case went to the jury, this Court granted Defendant’s motion

for directed verdict as to Plaintiff’s race discrimination claim. This first trial, held in 2017, ended

in a mistrial as to Plaintiff’s remaining claims. At the second trial, held in 2018, the jury found

Defendant liable on her age discrimination claim and wrongful discharge claim. The jury

returned a unanimous verdict awarded Plaintiff back pay damages of $134,500 and

                                                  1

     Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 1 of 12
compensatory damages of $200,000. In a published opinion, the Fourth Circuit Court of Appeals

subsequently affirmed the jury’s verdict. Westmoreland v. TWC Admin. LLC., 924 F.3d 718

(4th Cir. 2019). Plaintiff has now filed a motion for attorney fees as the prevailing party as to

Plaintiff’s age discrimination claim. Defendant has filed a Response, opposing the motion for

attorney fees, and Plaintiff has filed a Reply. Thus, this matter is ripe for disposition.

        II.    DISCUSSION

        A.     Plaintiff’s Motion for Attorney Fees as to Plaintiff’s Age Discrimination

Claim

        Here, it is undisputed that Plaintiff prevailed on her age discrimination claim. The Court

must now determine whether the claimed fees are reasonable. To determine the appropriate

amount of attorney's fees, this Court is tasked with determining the lodestar amount. The

lodestar amount is the number of hours reasonably expended on the litigation multiplied by a

reasonable rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). In determining

reasonableness, the Fourth Circuit has adopted the twelve Johnson factors set forth by the Fifth

Circuit. See Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28 (4th Cir. 1978) (adopting factors

set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).

The twelve factors are as follows: (1) time and labor expended; (2) the novelty and difficulty of

the question raised; (3) the skill required to properly perform the legal services rendered; (4) the

attorney’s opportunity costs in pressing the litigation; (5) the customary fee for like work; (6) the

attorney’s expectations at the outset of the litigation; (7) the time limitations imposed by the

client or circumstances; (8) the amount in controversy and the results obtained; (9) the attorney’s

experience, reputation, and ability; (10) the undesirability of the case within the legal community

in which the suit arose; (11) the length and professional relationship between the attorney and



                                                  2

     Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 2 of 12
client; and (12) attorney fees in similar cases. Id. The Court will discuss each relevant factor in

turn.

          Here, in support of the requested amount of attorney fees, Plaintiff presents the following

evidence:

          First, Plaintiff’s counsel Todd Combs has presented his own affidavit, attesting that he

was admitted to practice law in North Carolina in 1996. He is admitted to practice before the

Western, Middle, and Eastern Districts of the United States for the State of North Carolina, and

the Fourth Circuit Court of Appeals. Combs attests that, as the sole attorney assigned to this

matter, he has devoted over 737 hours over the course of three-and-one-half years to Plaintiff’s

case. Plaintiff seeks reimbursement for his attorney fees in the amount of $339,551.78.

          Combs attests that the law firm’s paralegal spent in excess of 172 hours on this matter,

organizing and preparing discovery materials for disclosure, scheduling depositions and

conferences, preparing documents, speaking with Defendant’s paralegals and attorneys, handling

a vast volume of emails and other documents, helping with preparation of all briefs, handling all

electronic filings, summarizing trial testimony, contacting witnesses, organizing documents,

organizing exhibits, and other normal paralegal functions dealing with this case at the District

Court level and Court of Appeals levels. The hourly rate charged for the paralegal’s services by

the law firm is $135.00 per hour. The time spent on typing, filing, correspondence and pleadings

and other administrative duties is included in this time. Plaintiff asserts that the total number of

hours spent by the Law Firm paralegal is well in excess of 172 hours and the total amount

charged for her paralegal time is $23,220.00.

          Plaintiff’s counsel asserts that he has taken the following steps to minimize the legal costs

in this matter: (1) All work product and legal research was performed by one attorney and one



                                                    3

        Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 3 of 12
paralegal; (2) Plaintiff’s counsel conducted all meetings, pre-trial conferences, witness

depositions, briefs, trials, appellee work at the Court of Appeals and brief work at the Court of

Appeals without the aid of another attorney; (3) Plaintiff’s counsel delegated tasks to paralegal

Jodi Zanolini, and (4) an excellent rate was obtained for a publisher in Richmond Virginia which

is required at the Court of Appeals and had been used before by Combs Law, PLLC.

       Given the materials submitted by Plaintiff’s counsel in support of the attorney fees, the

Court next addresses the following factors in determining whether the requested amount is

reasonable. To the extent the Court does not expressly discuss one of the Johnson factors, it is

because the Court has found the factor to be neutral in its analysis.

       1. Time and Labor Expended

       First, the Court must consider the time and labor expended. Plaintiff was the prevailing

party as to Plaintiff’s age discrimination claim. This action lasted months and involved two

trials. The first trial ended in a mistrial. During that first trial, this Court granted Defendant’s

directed verdict motion at the end of trial. The Supreme Court has held that if “a plaintiff has

achieved only partial or limited success, the product of hours reasonably expended on the

litigation as a whole times a reasonable hourly rate may be an excessive amount.” Hensley, 461

U.S. at 436. A district court should determine the lodestar amount and then “subtract fees for

hours spent on unsuccessful claims unrelated to successful ones.” Robinson v. Equifax Info.

Servs., Inc., 560 F.3d 235, 244 (4th Cir. 2009). To this end, the Supreme Court created the

common core of facts doctrine, which states that a party who is successful on one claim and

unsuccessful on the other can obtain attorney’s fees for both claims if the claims arose from the

same common core of facts. Hensley, 461 U.S. at 435-36. The Supreme Court based this

doctrine on the idea that cases involving a common core of facts would prove difficult to



                                                   4

     Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 4 of 12
separate tasks into different claims. Id. at 435.

       Here, Defendant argues that the Court should reduce the requested attorney fees because

there is no right to attorney fees in a North Carolina wrongful discharge claim and, according to

Defendant, Plaintiff has not parsed out the fees incurred for the federal age discrimination claim

from the state law claim for wrongful discharge. Defendant also notes that the emotional distress

compensatory damages awarded by the jury were different in character and required different

proof than the back pay awarded under the ADEA. Defendant argues that counsel failed to carry

the burden of supporting and properly documenting the motion for attorney fees by apportioning

fees between recoverable and non-recoverable claims and the Court should therefore reduce the

requested fees by 60 percent. The Court declines to do this. Here, Plaintiff’s counsel relied on a

common core of facts in incurring attorney fees to work on both the wrongful discharge and age

discrimination claim. Although attorney fees are not allowed for North Carolina wrongful

discharge claims, the evidence for both the wrongful discharge and age discrimination claims

was the same, as the North Carolina wrongful discharge claim was based on age discrimination.

Therefore, the Court declines to reduce the hours requested based on this argument by

Defendant.

       2. Novelty and Difficulty of the Question Raised

       The legal theories and principles underlying ADEA cases are well known to federal courts

and federal practitioners. Thus, this matter was not particularly complex. As for difficulty,

employment discrimination cases are not easily won. See Dyer v. City of Gastonia, No. 3:15cv33,

2016 WL 4443190, at *3 (W.D.N.C. Aug. 19, 2016) (awarding $75,000 in attorney fees in a Title

VII race discrimination case, noting that employment “discrimination claims are routinely rejected

by juries and courts at trial”). This factor weighs in favor of the requested fees being reasonable.



                                                    5

     Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 5 of 12
       3. Skill Required

       The skill required to adequately handle this case also weighs in favor of the requested fees

being reasonable. Plaintiff’s counsel has extensive experience in federal court and employment

litigation and cases appealed to the Court of Appeals. Counsel for Plaintiff has been involved in

at least twenty (20) or more cases representing plaintiffs with published opinions while

representing the employee plaintiff in employment discrimination cases. This factor weighs in

favor of finding that the requested amount of fees is reasonable.

       4. Attorney’s Opportunity Costs in Pressing the Litigation

       Plaintiff’s counsel asserts that because of the time commitment associated with

representing Plaintiff, counsel did not accept other cases. Counsel asserts that during the

multiple years that the case was pending, he had to decline to undertake some cases and he was

unable to reach out to potential clients because of the substantial time commitments in this case.

This weighs in favor of the requested fees being reasonable.

       5. Customary Fee for Like Work

       Plaintiff’s counsel seeks an hourly rate of $425 for his time and $135 for the law firm

paralegal. John W. Gresham and Margaret Behringer Maloney, both experienced employment law

litigators in Charlotte, North Carolina, have submitted Affidavits asserting that the rates charges

by Plaintiff’s counsel are appropriate for Charlotte attorneys with the counsel’s experience and

skill level. According to these affidavits, the hourly rate for attorneys practicing employment law

in Charlotte range from $250 to $700 per hour. This Court finds that this factor weighs in favor

of a finding that the requested fee amount is reasonable. Defendant contends that the hourly rate

should be reduced because Plaintiff’s counsel attested in another case during 2018 that a reasonable

hourly rate was $300. This case was pending for about four years from start to finish, with a jury



                                                 6

    Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 6 of 12
award in 2018, and then the affirmance by the Fourth Circuit Court of Appeals in 2019. Plaintiff’s

counsel had the right to raise his hourly rate, and he has presented affidavits by two attorneys

attesting that the $425 rate is reasonable. Therefore, the Court finds that the hourly rate sought by

Plaintiff’s counsel is reasonable.1

       6. Amount in Controversy and Results Obtained

       Plaintiff obtained a Jury Verdict of $134,500.00 for back pay and $200,000.00 emotional

distress damages, for a total of $334,500.00 in back pay and equitable remedies/front pay as yet to

be determined. This is a substantial result for an individual employment discrimination Plaintiff

in the Western District of North Carolina. The success achieved by Plaintiff’s counsel suggests

the hours expended were reasonable.

       7. Attorney’s Experience, Reputation, and Ability

       Plaintiff’s counsel asserts that he has practiced law for more than 23 years in North

Carolina before both state and federal courts. Counsel asserts that he is recognized by his peers

for his work in employment and labor law and that he is particularly familiar with employment

defense lawyers who specialize in employment law defenses.            Counsel’s lengthy career in

practicing employment law weighs in favor of the requested fees being reasonable.

       8. Attorney Fees in Similar Cases

       When a plaintiff has prevailed in an ADEA or Title VII claim in this district, attorneys’

fees have been awarded. See, e.g., Tinsley v. City of Charlotte, 3:16-cv-656-GCM (W.D.N.C.

2019) (awarding $330,000 in attorney fees); Capacchioni v. Charlotte-Mecklenburg Schs., 80 F.

Supp. 2d 557 (W.D.N.C. 1999) (awarding $1.3 million in attorney fees); Dyer v. City of Gastonia,




1  Because the Court discusses the rate and hours incurred by the paralegal in a separate
discussion of the lodestar calculation, the Court does not address the paralegal’s rate here.
                                                 7

     Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 7 of 12
No. 3:15cv33, 2016 WL 4443190 (W.D.N.C. Aug. 19, 2016) (awarding $75,000 in attorney fees);

Eschert v. City of Charlotte, No. 3:16cv295-FDW-DCK, 2017 WL 3840275 (W.D.N.C. Sept. 1,

2017) (awarding $628,000 in attorney fees and costs), and Justin Driskell v. Summit Contracting

Group, Inc., No. 3:16cv819, 2019 WL 1412948 (W.D.N.C. Mar. 28, 2019) (awarding $441,000 in

attorney fees). This factor supports a finding that the requested attorney fees are reasonable.

       9. Calculation

       The Court has reviewed the submitted billing sheets. Plaintiff seeks attorney fees based

on the following hourly rates and hours spent by counsel and counsel’s paralegal:

       Attorney Time: 737.30 hours x $425 = $313,352.50

       Paralegal Time: 172 hours x $135 = $23,220.00

As Defendant notes, however, counsel’s billing sheet does not account for the paralegal’s billing

hours. Rather, the billing sheet consists solely of hours incurred by counsel, with a stated rate of

$425 per hour. Although it is true that courts sometimes allow block billing as sufficient

documentation for hours incurred, here the documentation submitted by counsel does not even

attempt to distinguish the work done by his paralegal and his own work. The Court finds that it

is therefore reasonable to reduce the attorney fee award by $23,2220.

       After excluding the foregoing fees and costs that are not recoverable and/or are not

properly supported, the Court should also omit from the lodestar all hours that are “excessive,

redundant, or otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983); accord

Dyer, 2016 WL 4443190, at *5 (finding billed hours excessive). According to Defendant,

Plaintiff’s fee petition is replete with such hours. Defendant argues that Plaintiff claims

unnecessary attorney time for service of a complaint and summons (.5, 2/10/16); “Federal court

training at courthouse” (2.0, 12/15/17); attendance at a DES hearing separate from this litigation



                                                 8

     Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 8 of 12
(2.0, 2/3/16); and Plaintiff’s motion to compel responses to her second discovery requests, which

the Magistrate Judge denied by finding the requests sought irrelevant information (7.75, 2/7-

3/21/17).

         Defendant also argues that Plaintiff claims excessive and redundant hours in relation to

responding to TWC’s motion for summary judgment (52.5); preparing for the December 2017

trial (96); repeating preparation for the February 2018 trial (43.5); drafting Appellee’s response

brief seeking merely to affirm a jury verdict (96.5); preparing for appellate argument (38);

moving for an extension of time to file a motion for attorneys’ fees and seeking a hearing on

front pay after stipulating that a final judgment had been entered more than twenty-eight days

prior to the motion for extension (97); and drafting Plaintiff’s motion for attorneys’ fees (71.5).

(Doc. No. 104-1 at 3-4.)

         For example, these hours include:

         • Multiple entries for research and drafting that produced briefs making inapposite

arguments and repeating the same facts and legal arguments with little to no modification

(compare Doc. No. 27-1, 61, 75-1, and 94-2);

         • 23 hours reading deposition transcripts again before the second trial (February 9-14, 19,

2018);

         • 49 hours for the 8-page summary judgment response (Doc. No. 27-1) (April 18-May 18,

2017);

         • 16.5 hours for the 9-page trial brief (Doc. No. 48) (November 28-December 11, 2017);

         • 31.5 hours for the 16-page response to Renewed Motion for JAML (Doc. No. 75-1)

(March 16-22, 2018);

         • 92.5 hours for Appellee’s Response Brief seeking to affirm a jury verdict (August 22-



                                                  9

     Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 9 of 12
October 2, 2018);

       • 30 hours for the 10-page Reply in Support of Motion for Extension of Time to File

Motion for Attorneys’ Fees (Doc. No. 93) (June 20-26, 2019);

       • 30.5 hours for the 14-page Reply in Support of Motion for Equitable Hearing on Front

Pay (Doc. No. 96) (July 8-16, 2019); and

       • 66 hours for the 22-page Memorandum in Support of Motion for Attorneys’ Fees and

fee declaration (Doc. No. 104) (August 27, 28; September 3, 4, 5, 6, 10, 11, 13, 17, 18, 19, 20).

(Doc. No. 104-1).

       As to counsel’s fee petition, in moving twice for an extension of time to file the Motion

for Attorneys’ Fees, counsel represented to the Court that he needed more time to obtain third

party affidavits, not to prepare the brief or counsel’s affidavit and supporting documentation.

(Doc. No. 99, 101). Nevertheless, Plaintiff’s counsel claims to have spent over forty (40) more

hours on the memorandum and his fee declaration after making that representation to the Court.

(Doc. No. 104-1, September 6-20, 2019). Defendant contends that a review of the filings

associated with the above tasks show that the claimed hours are excessive in light of the work

product submitted to the Court and no recovery should be allowed for those excess hours.

       The Court finds that the hours charged by Plaintiff’s counsel will be reduced by 10

percent, as a review of the billing sheets shows that some of the charges noted above by

Defendant are indeed excessive, redundant, and unnecessary. Thus, rather than crediting

Plaintiff’s counsel with 737.30 hours, the Court will reduce that number to 663 hours.

Multiplying an hourly rate of $425 by 663 hours equals $281,775. The Court finds that

Plaintiff’s counsel is allowed this amount in attorney fees.

       10. Costs



                                                 10

    Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 10 of 12
       Plaintiff seeks to recover $3,082.03 in costs. The Court has reviewed the parties’

materials regarding costs. The Court agrees with Defendant that Plaintiff is seeking to recover

for certain expenses that are not recoverable as costs. First, Plaintiff seeks certain appellate costs

that have already been disallowed by the Fourth Circuit Court of Appeals. Furthermore, certain

trail court costs are expressly excluded as recoverable costs under this Court’s local rules.

Specifically, Plaintiff submitted a $1,159.90 bill of costs on appeal, and the Clerk for the Fourth

Circuit Court of Appeals rejected all but $27.60 of the same costs. Defendant has paid the

allowed costs. However, now, Plaintiff seeks recovery of the same costs rejected by the Fourth

Circuit, plus the costs that Defendant has already paid to Plaintiff.

       As for the district court costs, the taxable costs recognized by 28 U.S.C. § 1920 and

LCvR 54.1(f) do not include postage, parking, “fed. Exp.,” or “Documents & Reports” as

claimed by Plaintiff. (Doc. No. 104-1 at 21). Moreover, LCvR 54.1(g) lists as non-taxable

costs: multiple copies of depositions, expedited transcripts, attorney travel expenses, costs of

shipping/mailing transcripts, and costs associated with mediation. Thus, at most Plaintiff’s

taxable costs consist of a filing fee ($400), service fee ($8.11), and “Deposition-Ct. Reporters

Fee” ($778.19). Therefore, the Court will award Plaintiff a total of $1586.30 in costs.

       III.     CONCLUSION

       After having review Plaintiff’s supporting materials, the Court will grant Plaintiff’s

motion and award Plaintiff $281,775 in attorney fees and $1586.30 in costs, for a total of

$283,361.30.2

       IT IS SO ORDERED.


2
 As the Court discussed at the hearing on front pay held on December 18, 2019, the Court
considers this award of attorney fees to be an “interim” award, such that the parties may file
additional motions based on further fees incurred in this matter.

                                                 11

    Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 11 of 12
Signed: August 3, 2020




                                                    12

                   Case 5:16-cv-00024-MOC-DSC Document 132 Filed 08/03/20 Page 12 of 12
